Case 1:19-md-02902-RGA Document 319 Filed 11/20/20 Page 1 of 1 PageID #: 6150




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

 In re Sitagliptin Phosphate (‘708 & ‘921)       C.A. No. 19-md-2902-RGA
 Patent Litigation

 MERCK SHARP & DOHME CORP.,

               Plaintiff,

         v.                                      C.A. No. 20-949-RGA
                                                 C.A. No. 20-1099-RGA
 AUROBINDO PHARMA LIMITED and
 AUROBINDO PHARMA USA, INC.,

               Defendants.


          NOTICE OF WITHDRAWAL OF CERTAIN DELAWARE COUNSEL

       Please withdraw the appearance of Neal C. Belgam as counsel for Defendants Aurobindo

Pharma Limited and Aurobindo Pharma USA, Inc. (“Aurobindo”) in the above-captioned matters.

Aurobindo will continue to be represented by all other counsel of record.

Dated: November 20, 2020

                                                 SMITH, KATZENSTEIN & JENKINS LLP

                                                 /s/ Eve H. Ormerod
                                                 Eve H. Ormerod (No. 5369)
                                                 1000 West Street, Suite 1501
                                                 Wilmington, DE 19801
                                                 (302) 652-8400
                                                 eormerod@skjlaw.com

                                                 Attorneys for Defendants Aurobindo Pharma
                                                 Limited and Aurobindo Pharma USA, Inc.
